Proceeding pursuant to CPLR article 78 to review a determination of the State of New York Department of Motor Vehicles Appeals Board, dated March 26, 1998, which sustained the determination of an Administrative Law Judge finding, after a hearing, the petitioner guilty of operating an uninsured motor vehicle in violation of Vehicle and Traffic Law § 319 (1), revoked the *615petitioner’s driver’s license for a period of one year, and imposed a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, his plea of guilty to operating an uninsured motor vehicle was voluntarily entered (see, People v Harris, 61 NY2d 9).
The petitioner’s remaining contention is without merit. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.